Case 2:19-cv-05620-JFW-PJW Document 63 Filed 08/13/20 Page 1 of 3 Page ID #:565



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    NEW YORK LIFE INSURANCE AND )        Case No. CV 19-5620-JFW(PJWx)
      ANNUITY CORPORATION,        )
12                                )        JUDGMENT AGAINST DEFENDANT
                    Plaintiff,    )        ELIZABETH ANN MCEACHERN
13                                )
           v.                     )
14    JANET FRENCHICK CONTRERAS; )
      ELIZABETH ANN MCEACHERN;    )
15    AND MARCUS CONTRERAS,       )
                                  )
16                  Defendants.
      ___________________________
17
      AND RELATED CROSS-ACTIONS
18
      ___________________________
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-05620-JFW-PJW Document 63 Filed 08/13/20 Page 2 of 3 Page ID #:566



  1        This Action came on regularly for Pre-Trial Conference on
  2   August 6, 2020, in Courtroom 7A, 350 W. 1st Street, Los
  3   Angeles, California 90012 of the Central District of
  4   California, the Honorable John F. Walter presiding via
  5   videoconference.      Attorney David S. Lin of the Law Offices of
  6   David S. Lin appeared on behalf of Defendant and Counter-
  7   Claimant JANET FRENCHICK CONTRERAS (hereinafter “Defendant
  8   JANET”).    Attorney James K. Lo of the Lo Law Firm appeared on
  9   behalf of Defendant MARCUS CONTRERAS (hereinafter “Defendant
10    MARCUS”). No appearance was made by Defendant and Counter
11    Defendant ELIZABETH ANN MCEACHERN (hereinafter “MCEACHERN”)or
12    her counsel, Jason Allison.
13         At the Pre-Trial Conference, the Court issued its
14    dispositive rulings against Defendant MCEACHERN and in favor
15    of Defendant/Counterclaimant JANET on August 6, 2020 as
16    follows:
17         NOW, THEREFORE, THERE BEING NO JUST REASON FOR DELAY
18    UNDER FED. R. CIV. P. 54(b), IT IS HEREBY RULED, ADJUDGED AND
19    FINALLY DECIDED THAT:
20         1.    Given Defendant and Counter-Defendant Elizabeth Ann
21               McEachern and her counsel, Jason Allison’s failure
22               to comply with discovery and court procedures, i.e.,
23               Rule 16(f)(1) and failure to attend the Pre-Trial
24               Conference hearing in this case, showing a complete
25               lack of respect and disregard for the Court and the
26               Judicial Process and failure to prosecute such
27               Action, warrants a proper Dismissal of any and all
28

                                           1
Case 2:19-cv-05620-JFW-PJW Document 63 Filed 08/13/20 Page 3 of 3 Page ID #:567



  1              claims and counter claims previously pled or alleged
  2              by Defendant/Counter-Defendant MCEACHERN in this
  3              Action;
  4        2.    Defendant/Counter-Defendant MCEACHERN’s previously
  5              filed Answer to the subject Interpleader Complaint
  6              filed by New York Life Insurance Company (NYLIC) in
  7              this Action is hereby stricken by the Court.
  8        3.    Defendant/Counter-Defendant MCEACHERN’s previously
  9              filed Answer to the Counter Claim filed by JANET
10               against MCEACHERN is hereby stricken by the Court.
11         4.    The Court hereby dismisses all claims and
12               counterclaims alleged by Defendant/Counter-Defendant
13               MCEACHERN in this Action.
14         5.    The Court hereby enters a Default on all counts and
15               causes of actions pled and alleged in the First
16               Amended Counter Claim filed by JANET against
17               Defendant/Counter Defendant MCEACHERN in this
18               Action.
19         6.    The Court hereby enters a final Judgment against
20               Defendant/Counter Defendant MCEACHERN in this Action
21               on all counts and causes of actions pled and alleged
22               in the First Amended Counter Claim filed by JANET in
23               this Action.
24
25    DATED:     August 13, 2020        _____________________________
                                        HON. JOHN F. WALTER
26                                      UNITED STATES DISTRICT JUDGE
27
28

                                           2
